Citation Nr: 1414455	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-36 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected left knee instability.

2. Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal. Review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, updated VA treatment records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On remand, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

The Veteran was most recently afforded VA examinations in May 2008, almost six years ago. During examination of his right foot, he was diagnosed with a number of right foot disabilities; however, the examiner did not render a sufficient etiological opinion. The Veteran's service-connected left knee disability was also evaluated, however, sufficient range of motion testing was not conducted. On remand, the Veteran should be afforded a sufficient VA examination to determine the etiology of any right foot disability as well as the severity of his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in New York, New York, dated from July 2013 to the present. If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

2. Then, schedule the Veteran for an examination with an appropriate examiner to determine the etiology of any right foot disability, including, but not limited to, status-post bunionectomy, tendoachilles tendonitis, osteoarthritis of the first metacarpal, hallux valgus, pes planus, and genu recurvatum. The examiner should consider the Veteran's lay statements as to any in-service and post-service right foot symptoms.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any right foot disability was incurred in service, or is otherwise related to service. 

(b) The examiner should opine as to whether it is at least as likely as not that any right foot disability is proximately due to, or the result of, his service-connected left knee disability. As a clear and separate response, the examiner should also opine as to whether it is at least as likely as not that any right foot disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected left knee disability. The examiner should attempt to assess the degree of aggravation found present.

(c) For any right foot disability deemed a congenital disease, the examiner should opine as to whether it is at least as likely as not that such was aggravated by service, or any aspect thereof, including the Veteran's service-connected left knee disability. The examiner should attempt to assess the degree of aggravation found present.

(d) For any right foot disability deemed a congenital defect, the examiner should opine as to whether it is at least as likely as not that there is additional disability due to disease or injury superimposed upon such during service, or any aspect thereof, including the Veteran's service-connected left knee disability. 

(e) The examiner should fully evaluate the Veteran's service-connected left knee disability; specifically noting all relevant pathology, including any disabling effects and functional impact, and conducting all indicated tests, to include range of motion tests. 

The examiner should note complete claims file review. A complete rationale, based on examination findings, historical records, and medical principles, should be provided for all opinions given. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should state as such and explain why an opinion cannot be provided without resorting to speculation.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


